Citation Nr: 1143975	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-36 063	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the right knee, status post reconstructive surgery, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; the appeal was certified to the Board in March 2011 by the RO in Chicago, Illinois, with which jurisdiction rests.  The Veteran testified at an October 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

During his October 2011 Board hearing, the Veteran testified that he was currently unemployed; his knee disabilities forced him to quit his job in management at a local movie-rental franchise location, as the job required long periods of standing and walking.  The United States Court of Appeals for Veterans Claims recently held that claims for higher ratings also include a claim for a total rating based on individual unemployability (TDIU) when an appellant claims he is unable to work due to a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to TDIU is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

During his October 2011 Board hearing, the Veteran indicated that he underwent left knee surgery in July 2011 with a private physician, Dr. Chien, and that he had received additional outpatient treatment from this provider with respect to his knee disabilities.  He also noted that he had continued to receive treatment for his knees at VA facilities to include the John Cochran VA Medical Center (MC) in St. Louis, Missouri, and the Belleville Community Based Outpatient Clinic (CBOC) in Belleville, Illinois.  Because the treatment records from Dr. Chien's practice are not of record, and the most recent VA treatment records associated with the claims file are dated in December 2008, remand is required so the outstanding records may be obtained.

Also during his October 2011 Board hearing, the Veteran testified that both his right knee and his left knee disabilities have increased in severity since his May 2006 VA examination.  Although additional VA joints examinations were conducted in August 2008 and November 2008, these examinations were not intended to evaluate the Veteran's knee disabilities, and the examination reports do not reflect sufficient findings with which to rate the Veteran's disabilities.  Accordingly, in light of the Veteran's testimony that his disabilities have worsened, a new VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, indicate awareness of the private records from Dr. Chien identified by the Veteran during his October 2011 Board hearing relating to treatment for his knee disabilities and his July 2011 knee surgery.  Ask that the Veteran provide those records or authorization for those records to be obtained.  If authorization is provide, request all outpatient, surgical, consult, and radiology records from Dr. Chien's practice.  Additionally, obtain the Veteran's VA outpatient treatment records dated from December 2008 to the present from the Belleville CBOC and the John Cochran VAMC.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If the records cannot be obtained, notify the Veteran and (a) identify the unavailable records; (b) briefly explain the efforts made; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected knee disabilities.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.  All ranges of motion of both knees should be tested, to include consideration of whether functional loss exists as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995).  

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in either knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with either knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, the severity.  A complete rationale must be provided for any opinion stated.  An examination report should be prepared and associated with the claims file.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, and give the Veteran and his representative sufficient time to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


